Exhibit 10.1

 

COOPERATION AGREEMENT

 

This COOPERATION AGREEMENT, dated as of July 18, 2017 (this “Agreement”), is
made and entered into by Harte Hanks, Inc., a Delaware corporation (“Harte
Hanks” or the “Company”), Sidus Investment Partners, L.P., a Delaware limited
partnership (“Sidus Partners”), Sidus Investment Management, LLC, a Delaware
limited liability company (together with its affiliates listed on Exhibit A
hereto, “Sidus” and, together with Sidus Partners, the “Stockholder” or the
“Stockholder Group”), and each of the other stockholders set forth on the
signature page hereto.

 

WHEREAS, Sidus Partners is the direct beneficial owner of 255,552 shares of the
Company’s common stock, par value $1.00 per share (the “Common Stock”),
constituting approximately 0.41% of the Common Stock outstanding as of the date
hereof;

 

WHEREAS, Sidus beneficially owns in the aggregate 1,550,000 shares of Common
Stock, constituting approximately 2.5% of the Common Stock outstanding as of the
date hereof;

 

WHEREAS, Sidus Partners has (i) submitted an advance notice of nomination to the
Company on June 15, 2017 (the “Nomination Notice”) in respect of its intention
to nominate, and to solicit proxies for the election of two individuals, Alfred
V. Tobia, Jr. and Melvin L. Keating, as director candidates to the Company’s
board of directors (the “Board”) at Harte Hanks’ 2017 Annual Meeting of
Stockholders (including any adjournment, postponement or rescheduling thereof,
the “2017 Annual Meeting”), and (ii) taken steps to prepare for a contested
solicitation of proxies from the Company’s stockholders in connection with the
2017 Annual Meeting to elect to the Board the two individuals named in the
Nomination Notice (the “Proxy Contest”);

 

WHEREAS, the Company and the Stockholder have determined that the interests of
the Company and its stockholders would be best served by, among other things,
avoiding the substantial expense and disruption that would result from the Proxy
Contest;

 

WHEREAS, the Company’s Fifth Amended and Restated By-Laws (the “Bylaws”) provide
that the number of directors who shall constitute the whole Board shall be such
number as the Board shall at the time have designated;

 

WHEREAS, the Board wishes to cause two additional Class II directors to be
appointed to the Board pursuant to the terms of this Agreement to serve until
Harte Hanks’ 2019 Annual Meeting of Stockholders (the “2019 Annual Meeting”), or
until their successors are duly elected and qualified (or their earlier death,
resignation or removal);

 

WHEREAS, the Board has adopted a resolution to increase the number of directors
on the Board from seven to eight, effective immediately following the execution
of this Agreement, and have assigned the resulting vacancy to Class II of the
Board;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Board has adopted a resolution accepting the resignation of Stephen
Carley, a member of Class II of the Board, from his position as director,
effective immediately following the execution of this Agreement;

 

WHEREAS, the Company has agreed, effective immediately following the execution
of this Agreement, to cause Mr. Tobia and Mr. Keating (the “New Directors”) to
be appointed to the Board as Class II directors, to fill the vacancies described
in the foregoing recitals, to serve until the 2019 Annual Meeting or until their
successors are duly elected and qualified (or their earlier death, resignation
or removal);

 

WHEREAS, the Stockholder has agreed to withdraw the Nomination Notice, to
terminate the Proxy Contest and to refrain from submitting any director
nominations and stockholder proposals during the Standstill Period (as defined
herein), and to vote for the election of the Company’s slate of Class III
director nominees for election to the Board at the 2017 Annual Meeting; and

 

WHEREAS, the Company and the Stockholder, without admitting to any of the
matters asserted by any of the parties, have determined to come to an agreement
with respect to certain matters related to the termination of the Proxy Contest,
the composition of the Board and certain other matters, as provided in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                         Board Composition and Governance Matters.

 

(a)                                 Board Appointments. The Company agrees that
it shall take all action as is necessary (including, without limitation, calling
a special meeting of the Board to approve all actions contemplated hereby),
effective immediately following the execution of this Agreement, to (i) cause
the Board to increase the size of its membership from seven to eight members,
(ii) accept the resignation of Stephen Carley, a member of Class II of the
Board, from his position as a director, and (iii) appoint the New Directors to
the Board as Class II Directors to serve until the 2019 Annual Meeting or until
their successors are duly elected and qualified (or their earlier death,
resignation or removal). During the Standstill Period, the Board shall not
increase in size to more than eight directors or seek to change the classes on
which the Board members serve, in each case without the unanimous consent of the
Board.

 

(b)                                Board’s Review of Qualifications and
Determination of Independence. Prior to the execution of this Agreement (i) the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) has reviewed the qualifications of the New Directors to serve as
members of the Board and has determined that they are so qualified, and (ii) the
Board has determined that the New Directors are “independent” as defined by the
listing standards of the New York Stock Exchange (the “NYSE”).

 

2

--------------------------------------------------------------------------------


 

(c)                                 Completion of Background Check. Prior to the
execution of this Agreement, the New Directors have submitted such information
as is necessary for a comprehensive personal background check to be performed by
a professional third-party agency selected by the Board in its reasonable
discretion (the “Background Check”).

 

(d)                                Committees. The Company and the Stockholder
agree that, concurrent with the appointment of the New Directors to the Board,
the Board shall take such action as is necessary such that (i) Mr. Tobia is
appointed to the Company’s Compensation Committee and (ii) Mr. Keating is
appointed to the Company’s Audit Committee; provided that, with respect to each
such committee appointment, each New Director is and continues to remain
eligible to serve as a member of such committee pursuant to applicable law and
the listing standards of the NYSE, if any, that are applicable to the
composition of such a committee. The Company further agrees that without the
unanimous approval of the Board, during the period from the date of this
Agremeent until the expiration of the Standstill Period, the size of the
Compensation Committee and Audit Committee shall not be increased beyond four
members. Subject to the Company’s Corporate Governance Principles and NYSE
rules and applicable laws, the Board shall take all actions necessary to ensure
that during the Standstill Period, any new committee of the Board formed on or
after the date of this Agreement includes at least one New Director. Without
limiting the foregoing, the Board shall give the New Directors the same due
consideration for membership to any committee of the Board as any other
independent director.

 

(e)                                 Board Policies and Procedures. The
Stockholder shall cause the New Directors to, and the New Directors shall,
comply with all policies, processes, procedures, codes, rules, standards, and
guidelines applicable to members of the Board, including, but not limited to,
the Company’s Corporate Governance Principles, Business Conduct Policy, Code of
Ethics, and certain other policies and procedures including policies on insider
trading, public disclosures and confidentiality, copies of which will be
delivered to the New Directors prior to them joining the Board to the extent
they are not publicly available, and the New Directors agree to strictly
preserve the confidentiality of Company business and information, including the
discussion of any matters considered in meetings of the Board or Board
committees whether or not the matters relate to material non-public information,
unless previously publicly disclosed by the Company and with respect to
Mr. Tobia, except as otherwise permitted pursuant to that certain Non-Disclosure
Agreement between Mr. Tobia and the Company. The New Directors and the
Stockholder shall provide the Company with such information as is reasonably
requested by the Company concerning the New Directors and/or the Stockholder as
is required to be disclosed under applicable law or NYSE regulations, including
with respect to the New Directors the completion of the Company’s Director
Independence and Committee Compliance Questionnaire and Annual Directors and
Officers Questionnaire, in each case as promptly as necessary to enable the
timely filing of the Company’s definitive proxy statement and other periodic
reports with the Securities and Exchange Commission (the “SEC”).

 

3

--------------------------------------------------------------------------------


 

(f)                                   Rights and Benefits of the New Directors.
The Company agrees that the New Directors shall receive (i) the same benefits of
any indemnity and exculpation arrangements available generally to the directors
on the Board, (ii) the same compensation for their service as directors as the
compensation received by other non-management directors on the Board, and
(iii) such other benefits on the same basis as all other non-management
directors on the Board, including, without limitation, having the Company (or
legal counsel) prepre and file with the SEC, at the Company’s expense, any Forms
3, 4 and 5 under Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) that are required to be filed by virtue of transactions or
events undertaken by such New Director personally (and not by the Stockholder)
if such New Director has executed and delivered the Company’s standard form of
power of attorney therefor. The New Directors expressly agree that they shall
cooperate with the Company in obtaining and maintaining SEC filer codes, as
necessary.

 

(g)                                Replacements. The Company agrees that, during
the Standstill Period, if the New Directors are unable to serve as directors for
any reason, resign as a director, or are removed as a director prior to the end
of the term of office set forth above, and at such time the Stockholder
beneficially owns in the aggregate at least 1.5% of the Company’s then
outstanding Common Stock (subject to adjustment for share issuances, stock
splits, reclassifications, combinations and similar actions by the Company that
increase the number of outstanding shares of Common Stock), then the Stockholder
shall have the ability to recommend a substitute person, which replacement
director shall qualify as “independent” pursuant to the NYSE’s listing
standards, have the relevant financial and business experience to fill the
resulting vacancy, and shall follow the requirements for a Background Check as
set forth in Section 1(c) hereof for the New Directors. The Nominating Committee
shall make its determination and recommendation regarding whether such person is
reasonably acceptable and meets the foregoing criteria within 10 business days
after representatives of the Board have conducted interview(s) of such
replacement director candidate. The Company shall use its reasonable best
efforts to cause any interview(s) contemplated by this Section 1(g) to be
conducted as promptly as practicable, but in any case, assuming reasonable
availability of the proposed replacement director candidate, within 10 business
days after the receipt of such director candidate’s credentials, including, but
not limited to, a completed copy of the Company’s standard director and officer
questionnaire and the Stockholder agreeing to make any such person available for
an interview with the Nominating Committee and other representatives of the
Board as determined by the Board. In the event that the Nominating Committee
does not accept a substitute person recommended by the Stockholder pursuant to
this Section 1(g), then the Stockholder shall have the right to recommend an
additional substitute person for consideration by the Nominating Committee in
accordance with the procedures described above. Upon acceptance of a replacement
director candidate by the Nominating Committee, the Board shall take such
actions as to appoint such replacement director candidate to the Board no later
than 10 business days after the Nominating Committee’s recommendation, provided,
however, that if the Board does not elect such replacement director candidate to
the Board pursuant to this Section 1(g), the Company and the Stockholder shall
continue to follow

 

4

--------------------------------------------------------------------------------


 

the procedures of this Section 1(g) until a replacement director candidate is
elected to the Board. Any replacement director appointed to the Board in
accordance with this Section 1(g) shall be appointed to any applicable
committees of the Board of which the replaced director was a member immediately
prior to such director’s resignation or removal and will succeed to all of the
rights and privileges of, and will be legally bound by the terms and conditions
applicable to, the New Directors under this Agreement. Following the appointment
of any director to replace the New Directors in accordance with this
Section 1(g), any reference to “New Director” or “New Directors” herein shall be
deemed to include such replacement director.

 

(h)                                 Enhancement to Governance Practices. The
Nominating Committee agrees to evaluate and consider enhancements to the
Company’s corporate governance practices to bring them in line with governance
best practices for publicly traded companies of similar size and nature.

 

2.                         Actions by the Stockholder.

 

(a)                                 Withdrawal of Nomination Notice. Effective
immediately upon the date hereof, (i) Sidus Partners hereby irrevocably agrees
to withdraw the Nomination Notice and any and all amendments and supplements
thereto, and (ii) the Stockholder agrees not to bring any other nominations,
business or proposals before or at the 2017 Annual Meeting and, during the
Standstill Period agrees not to deliver to the Company or any representative
thereof any advance notices of nominations or stockholder proposals with respect
to any meeting of the Company’s stockholders.

 

(b)                                Termination of Proxy Contest. Effective
immediately, the Stockholder hereby irrevocably terminates the Proxy Contest and
all solicitation and other activities in connection therewith and agrees not to
vote, not cause to be voted, and, if applicable, to discard, all proxies
received, and to be received, in connection with the Proxy Contest.

 

(c)                                 Voting Agreement.

 

(i)                                     Stockholders Meetings. At each annual
and special meeting of stockholders held prior to the expiration of the
Standstill Period, the Stockholder agrees to (A) appear at such stockholders’
meeting or otherwise cause all shares of Common Stock beneficially owned by the
Stockholder and its respective Affiliates and Associates (as defined below) to
be counted as present thereat for purposes of establishing a quorum; (B) vote,
or cause to be voted, all shares of Common Stock beneficially owned by the
Stockholder and its respective Affiliates and Associates on the Company’s proxy
card or voting instruction form in favor of each of the nominees for election as
directors nominated by the Board and recommended by the Board (and not in favor
of any other nominees to serve on the Board); and, except in connection with any
Opposition Matter (as defined below) or Other Voting Recommendation (as defined
below), each of the stockholder proposals listed on the Company’s proxy card or
voting instruction form as

 

5

--------------------------------------------------------------------------------


 

identified in the Company’s definitive proxy statement or supplemens thereto in
accordance with the Board’s recommendations, including in favor of all matters
recommended by the Board for stockholder approval and against all matters which
the Board recommends against stockholder approval; provided, however, in the
event that Institutional Shareholder Services Inc. (“ISS”) issues a
recommendation with respect to any matter (other than with respect to the
election of nominees as directors to the Board or the removal of directors from
the Board) that is different from the recommendation of the Board, the
Stockholder shall have the right to vote on the Company’s proxy card or voting
instruction form in accordance with the ISS recommendation (the “Other Voting
Recommendation”); and (C) not execute any proxy card or voting instruction form
in respect of such stockholders’ meeting other than the proxy card and related
voting instruction form being solicited by or on behalf of the Company or the
Board. No later than five business days prior to each annual or special meeting
of stockholders held prior to the expiration of the Standstill Period, the
Stockholder shall, and shall cause each of its Associates and Affiliates to,
vote any shares of Common Stock beneficially owned by the Stockholder in
accordance with this Section 2. The Stockholder shall not, and shall cause its
Affiliates and Associates not to, take any position, make any statement or take
any action inconsistent with this Section 2(c)(i). For purposes of this
Agreement, “Opposition Matter” shall mean any of the following transactions but
only to the extent submitted by the Board to the Company’s stockholders for
approval: (A) the sale or transfer of all or substantially all of the Company’s
assets in one or a series of transactions; (B) the sale or transfer of a
majority of the outstanding shares of the Company’s Common Stock (through a
merger, stock purchase, or otherwise); (C) any merger, consolidation,
acquisition of control or other business combination that results in a Change of
Control (as defined below) of the Company; (D) any tender or exchange offer;
(E) any dissolution, liquidation, or reorganization; (F) any changes in the
Company’s capital structure (but excluding any proposal regarding the adoption
or amendment of equity plans, all of which shall not be deemed an Opposition
Matter for purposes of this Agreement); or (G) any other transactions that would
result in a Change of Control of the Company.

 

(ii)                                  Actions By Written Consent. In connection
with any action by written consent that is sought to be taken by any party,
other than the Company or the Board, prior to the expiration of the Standstill
Period, the Stockholder agrees not to vote and shall take all necessary action,
including, without limitation, the execution and completion of any consent
revocation card solicited by the Company or the Board, in accordance with the
recommendation of the Board, to cause not to be voted, any of its shares of
Common Stock beneficially owned by the Stockholder and/or its respective
Affiliates and Associates on any consent card solicited by any party, other than
the Company or the Board. The Stockholder shall not, and shall cause its
Affiliates and Associates not to, take any position, make any statement or take
any action inconsistent with this Section 2(c)(ii).

 

(iii)                               Special Meeting Demands. In connection with
any demand by a stockholder of the Company that the Company call a special
meeting of stockholders, made prior to the expiration of the Standstill Period,
the Stockholder agrees not to vote

 

6

--------------------------------------------------------------------------------


 

and shall take all necessary action, including, but not limited to, the
execution and completion of any consent revocation card solicited by the Company
or the Board in accordance with the recommendation of the Board, to cause not to
be voted, any of is shares of Common Stock beneficially owned by the Stockholder
and/or its respective Affiliates and Associates for any special meeting demand
proposed or sought to be made by any party. The Stockholder shall not, and shall
cause its Affiliates and Associates not to, take any position, make any
statement or take any action inconsistent with this Section 2(c)(iii).

 

3.                         Standstill.

 

(a)                                 The Stockholder agrees that, from the date
of this Agreement until the expiration of the Standstill Period, without the
prior written consent of a majority of the Board specifically expressed in a
written resolution, neither it nor any of its Related Persons (as defined
herein) will, and it will cause each of its Related Persons not to, directly or
indirectly, alone or with others, in any manner:

 

(i)                                     propose or publicly announce or
otherwise disclose an intent to propose or enter into or agree to enter into,
singly or with any other person, directly or indirectly, (x) any form of
business combination or acquisition or other transaction relating to a material
amount of assets or securities of the Company or any of its subsidiaries,
(y) any form of restructuring, recapitalization or similar transaction with
respect to the Company or any of its subsidiaries or (z) any form of tender or
exchange offer for the Common Stock, whether or not such transaction involves a
change of control of the Company;

 

(ii)                                  engage in any solicitation of proxies or
written consents to vote any voting securities of the Company, or conduct any
non-binding referendum with respect to any voting securities of the Company, or
assist or participate in any other way, directly or indirectly, in any
solicitation of proxies or written consents with respect to any voting
securities of the Company, or otherwise become a “participant” in a
“solicitation,” as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-1 of Regulation 14A, respectively, under the Exchange Act, to
vote any securities of the Company in opposition to any recommendation or
proposal of the Board, except as otherwise permitted under Section 2(c) of this
Agreement;

 

(iii)                               acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, whether by purchase, tender or
exchange offer, through the acquisition of control of another person, by joining
a partnership, limited partnership, syndicate or other group (including any
group of persons that would be treated as a single “person” under
Section 13(d) of the Exchange Act), through swap or hedging transactions or
otherwise, any additional securities of the Company or any rights decoupled from
the underlying securities of the Company representing in the aggregate
(including among any Affiliate or Associate of the Stockholder) in excess of
8.0% of the shares of Common Stock outstanding;

 

7

--------------------------------------------------------------------------------


 

(iv)                              seek to advise, encourage or influence any
person with respect to the voting of (or execution of a written consent in
respect of) or disposition of any securities of the Company, other than in a
manner in accordance with Section 2;

 

(v)                                 sell, offer or agree to sell directly or
indirectly, through swap or hedging transactions or otherwise, the securities of
the Company or any rights decoupled from the underlying securities held by the
Stockholder to any person or entity not an (A) party to this Agreement,
(B) member of the Board, (C) officer of the Company, or (D) an Affiliate or
Associate of the Stockholder (any person or entity not set forth in clauses
(A)-(D) shall be referred to as a “Third Party”) that would knowingly result in
such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any, beneficial, economic or other ownership
interest representing in the aggregate in excess of 5.0% of the shares of Common
Stock outstanding at such time;

 

(vi)                              engage in any short sale or any purchase, sale
or grant of any option, warrant, convertible security, stock appreciation right,
or other similar right (including, without limitation, any put or call option or
“swap” transaction) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from a decline in the market price or value of the securities
of the Company;

 

(vii)                           except as otherwise set forth in this Agreement,
take any action in support of or make any proposal or request that constitutes:
(A) advising, controlling, changing or influencing the Board or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board, (B) any material change in the
capitalization, stock repurchase programs and practices or dividend policy of
the Company, (C) any other material change in the Company’s management, business
or corporate structure, (D) seeking to have the Company waive or make amendments
or modifications to the Company’s Amended and Restated Certificate of
Incorporation (the “Certificate of Incorporation”) or Bylaws, or other actions
that may impede or facilitate the acquisition of control of the Company by any
person, (E) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange; or
(F) causing a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(viii)                        initiate, propose or otherwise “solicit”
stockholders of the Company for the approval of any stockholder proposals
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise);

 

(ix)                              engage in any course of conduct with the
purpose of causing stockholders of the Company to vote contrary to the
recommendation of the Board on any matter presented to the Company’s
stockholders for their vote at any meeting of the Company’s stockholders;

 

8

--------------------------------------------------------------------------------


 

(x)                                 otherwise publicly act to seek to control or
influence the management, the Board, or policies of the Company or initiate or
take any action to obtain representation on the Board, except as permitted
expressly by this Agreement;

 

(xi)                              call or seek to call, or request the call of,
alone or in concert with others, any meeting of stockholders, whether or not
such a meeting is permitted by the Company’s Certificate of Incorporation or
Bylaws, including, but not limited to, a “town hall meeting;”

 

(xii)                           acquire or agree, offer, seek or propose to
acquire, or cause to be acquired, ownership (including beneficial ownership) of
any of the assets or business of the Company or any rights or options to acquire
any such assets or business from any person; provided, however, that for the
avoidance of doubt, the term “assets” used in this Section 3(a)(xii) does not
include Common Stock;

 

(xiii)                        seek, alone or in concert with others,
representation on the Board, except as expressly permitted by this Agreement;

 

(xiv)                       seek the removal of any director from the Board;

 

(xv)                          initiate, encourage or participate in any “vote
no”, “withhold” or similar campaign;

 

(xvi)                       deposit any Common Stock in any voting trust or
subject any Common Stock to any arrangement or agreement with respect to the
voting of any Common Stock;

 

(xvii)                    seek, or encourage any person, to submit nominations
in furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors of the Company;
provided, however, that nothing in this Agreement shall prevent the Stockholder
or its Affiliates or Associates from taking actions in furtherance of
identifying director candidates in connection with the 2018 Annual Meeting of
Stockholdres (the “2018 Annual Meeting”) so long as such actions do not create a
public disclosure obligation for the Stockholder or the Company and are not
publicly disclosed by the Stockholder and its Affiliates or Associates and are
undertaken on a basis reasonably designed to be confidential and in accordance
with the Stockholder’s normal practices in the circumstances;

 

(xviii)                 form, join or in any other way participate in any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the Common Stock (other than the Stockholder Group); provided,
however, that nothing herein shall limit the ability of an Affiliate or
Associate of the Stockholder Group to join the Stockholder Group following the
execution of this Agreement, so long as any such Affiliate or Associate agrees
to be bound in writing by the terms and conditions of this Agreement;

 

9

--------------------------------------------------------------------------------


 

(xix)                       take any action that would be deemed, pursuant to
this Agreement, to be acting as a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with another person relating to any action
prohibited by this Section 3, including, without limitation, changing or
influencing the control of the Company, or in connection with or as a
participant in any transaction having that purpose or effect;

 

(xx)                          demand a copy of the Company’s list of
stockholders or its other books and records, whether pursuant to Section 220 of
the Delaware General Corporation Law (the “DGCL”) or any other provision of the
DGCL;

 

(xxi)                       commence, encourage, or support any derivative
action in the name of the Company, or any class action against the Company or
any of its officers or directors; provided, however, that for the avoidance of
doubt, the foregoing shall not prevent any member of the Stockholder Group from
(A) bringing litigation to enforce the provisions of this Agreement, (B) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company against any member of the Stockholder Group, or (C) exercising statutory
dissenters, appraisal or similar rights under the DGCL; provided, further, that
the foregoing shall also not prevent the Stockholder Group from responding to or
complying with a validly issued legal process in connection with litigation that
it did not initiate, invite, facilitate or encourage, except as otherwise
permitted in this Section (3)(a)(xxi);

 

(xxii)                    disclose publicly or privately, in a manner that could
reasonably be expected to become public any intent, purpose, plan or proposal
with respect to the Board, the Company, its management, policies or affairs, any
of its securities or assets or this Agreement that is inconsistent with the
provisions of this Agreement; provided, however, that nothing herein shall
prohibit the Stockholder Group from engaging in private discussions with the
Company concerning the Stockholder Group’s views or suggestions concerning the
Company;

 

(xxiii)                 enter into any negotiations, agreements or
understandings with any person or entity with respect to any of the foregoing,
or advise, assist, knowingly encourage or seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xxiv)                make any request or submit any proposal to amend the terms
of this Agreement other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any party;

 

(xxv)                   take any action challenging the validity or
enforceability of any of the provisions of this Section 3 or publicly disclose,
or cause or facilitate the public disclosure (including, without limitation, the
filing of any document with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) of, any
intent, purpose, plan or proposal to either (A) obtain any waiver

 

10

--------------------------------------------------------------------------------


 

or consent under, or any amendment of, any provision of this Agreement, or
(B) take any action challenging the validity or enforceability of any provisions
of this Section 3;

 

(xxvi)                disclose any intention, plan or arrangement inconsistent
with any provision of this Section 3;

 

(xxvii)             take any action that could reasonably be expected to force
the Company to make any public disclosure with respect to any of the foregoing;
or

 

(xxviii)          otherwise take, or solicit, cause or encourage others to take,
any action inconsistent with the foregoing.

 

(b)                                Notwithstanding the foregoing, the provisions
of this Section 3 shall not limit in any respect the actions of any director of
the Company (including, but not limited to, the New Directors) in his or her
capacity as such, recognizing that such actions are subject to such director’s
fiduciary duties to the Company and its stockholders (it being understood and
agreed that neither the Stockholder nor any of its Affiliates or Associates
shall seek to do indirectly through the New Directors anything that would be
prohibited if done by the Stockholder or its Affiliates and Associates
directly). For the avoidance of doubt, no provision in this Section 3 or
elsewhere in this Agreement shall (i) prohibit privately-negotiated transactions
in the Common Stock solely between or among the members of the Stockholder Group
or (ii) prevent the Stockholder Group from freely voting its shares of Common
Stock (except as otherwise provided in Section 2 hereto) or taking any actions
as specifically contemplated in Section 1 hereto.

 

(c)                                 As of the date of this Agreement, the
Stockholder is not engaged in any discussions or negotiations with any person,
and does not have any agreements, arrangements, or understandings, written or
oral, formal or informal, and whether or not legally enforceable with any person
concerning the acquisition of economic ownership of any securities of the
Company. The Stockholder agrees to refrain from taking any actions during the
Standstill Period to intentionally encourage other stockholders of the Company
or any other persons to engage in actions which, if taken by the Stockholder,
would violate this Agreement.

 

(d)                                As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in
Rule 12b-2 promulgated by the SEC under the Exchange Act; the terms “beneficial
owner” and “beneficial ownership” shall have the same meanings as set forth in
Rule 13d-3 promulgated by the SEC under the Exchange Act; the terms “economic
owner” and “economically own” shall have the same meanings as “beneficial owner”
and “beneficially own,” except that a person will also be deemed to economically
own and to be the economic owner of (i) all shares of Common Stock which such
person has the right to acquire pursuant to the exercise of any rights in
connection with any securities or any agreement, regardless of when such rights
may be exercised and whether they are conditional, and (ii) all shares of Common
Stock in which such person has any economic interest, including, without
limitation, pursuant to a cash settled

 

11

--------------------------------------------------------------------------------


 

call option or other derivative security, contract or instrument in any way
related to the price of shares of Common Stock; the terms “person” or “persons”
shall mean any individual, corporation (including not-for-profit), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature; and the term
“Related Person” shall mean, as to any person, any Affiliates or Associates of
such person.

 

(e)                                       Notwithstanding anything contained in
this Agreement to the contrary:

 

(i)                         The provisions of Sections 1, 2, and 3 of this
Agreement shall automatically terminate upon the occurrence of a Change of
Control transaction (as defined below) involving the Company if the acquiring or
counter-party to the Change of Control transaction has conditioned the closing
of the transaction on the termination of such sections; provided, however, that
the Company shall not directly or indirectly, propose, seek, encourage or
otherwise influence such acquiring or counter-party to the Change of Control
transaction to condition the closing of such transaction on the termination of
Sections 1, 2, and 3 of this Agreement; and

 

(ii)                      For purposes of this Agreement, a “Change of Control”
transaction shall be deemed to have taken place if (1) any person is or becomes
a beneficial owner, directly or indirectly, of securities of the Company
representing more than 50% of the equity interests and voting power of the
Company’s then outstanding equity securities or (2) the Company enters into a
stock-for-stock transaction whereby immediately after the consummation of the
transaction the Company’s stockholders retain less than 50% of the equity
interests and voting power of the surviving entity’s then outstanding equity
securities.

 

(f)                                   For purposes of this Agreement,
“Standstill Period” shall mean the period commencing on the date of this
Agreement and ending at 11:59 p.m., Eastern Time, on the date that is the
earlier of (x) 30 calendar days prior to the expiration of the advance notice
period for the submission by stockholders of director nominations for
consideration at the 2018 Annual Meeting as set forth in the advance notice
provisions of the Company’s Bylaws or (y) 100 calendar days prior to the first
anniversary of the 2017 Annual Meeting.

 

4.                         Expenses.

 

(a)                                 Each of the Company and the Stockholder
shall be responsible for its own fees and expenses incurred in connection with
the negotiation, execution, and effectuation of this Agreement and the
transactions contemplated hereby, including, but not limited to attorneys’ fees
incurred in connection with the negotiation and execution of this Agreement and
all other activities related to the foregoing; provided, however, that the
Company shall reimburse the Stockholder for its expenses, including reasonable
out-of-pocket legal fees and expenses, as actually incurred in connection with
the matters

 

12

--------------------------------------------------------------------------------


 

related to the 2017 Annual Meeting and the negotiation and execution of this
Agreement in an amount not to exceed $50,000.00 (the “Expense Reimbursement
Amount”).

 

(b)                                The Stockholder expects the Expense
Reimbursement Amount to be equal to or less than the amount of the out-of-pocket
expenses, including legal fees and expenses, that the Stockholder actually
incurred in connection with the matters related to the 2017 Annual Meeting and
the negotiation and execution of this Agreement.

 

5.                         Representations and Warranties of the Company. The
Company represents and warrants to the Stockholder that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

6.                         Representations and Warranties of the Stockholder.
The Stockholder represents and warrants to the Company that (a) as of the date
hereof, the Stockholder beneficially owns, directly or indirectly, only the
number of shares of Common Stock as described opposite its name on Exhibit A and
Exhibit A includes all Affiliates and Associates of the Stockholder that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which the Stockholder has any interest or right to acquire,
whether through derivative securities, voting agreements or otherwise, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Stockholder, and constitutes a valid and binding obligation and agreement of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the Stockholder has the authority to execute this Agreement and
to bind itself to the terms hereof, (d) the Stockholder shall use its
commercially reasonable efforts to cause its respective Affiliates and
Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by the Stockholder does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right

 

13

--------------------------------------------------------------------------------


 

of termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.

 

7.                         Mutual Non-Disparagement.

 

(a) The Stockholder agrees that, until the earlier of (i) the expiration of the
Standstill Period and (ii) any material breach of this Agreement by the Company
(provided that the Company shall have three business days following written
notice from the Stockholder of any material breach to remedy such material
breach if capable of remedy), neither it nor any of its Affiliates or Associates
will, and it will cause each of its Affiliates and Associates not to, directly
or indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind,
whether verbal or in writing, that might reasonably be construed to be
derogatory or critical of, or negative toward, the Company or any of its
directors, officers, Affiliates, Associates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates or Associates, or to malign, harm, disparage, defame
or damage the reputation or good name of the Company, its business or any of the
Company Representatives.

 

(b) The Company hereby agrees that, until the earlier of (i) the expiration of
the Standstill Period and (ii) any material breach of this Agreement by the
Stockholder (provided that the Stockholder shall have three business days
following written notice from the Company of any material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, publicly make, express, transmit, speak, write,
verbalize or otherwise publicly communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal or in writing, that might reasonably be
construed to be derogatory or critical of, or negative toward, the Stockholder
or its Affiliates or Associates or any of their officers, employees, agents or
representatives (collectively, the “Stockholder Agents”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Stockholder or its
Affiliates or Associates, or to malign, harm, disparage, defame or damage the
reputation or good name of the Stockholder, its business or any of the
Stockholder Agents.

 

(c) Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in
this Agreement shall prohibit any party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that such party must provide, to the extent legally permissible, advance written
notice to the other parties, and to the extent practicable, at least two
business days in advance, prior to making any such

 

14

--------------------------------------------------------------------------------


 

statement or disclosure required under the federal securities laws or other
applicable laws that would otherwise be prohibited by the provisions of this
Section 7, and reasonably consider any comments of such other parties.

 

(d) The limitations set forth in Section 7(a) and 7(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Section 7(a) and 7(b) if such statement by the other party
was made in breach of this Agreement.

 

8.             No Concession or Admission of Liability. This Agreement is being
entered into for the purpose of avoiding litigation, uncertainty, controversy
and legal expense, constitutes a compromise and settlement entered into by each
party hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties.

 

9.                         Public Announcements. Promptly following the
execution of this Agreement, the Company and the Stockholder shall issue a
mutually agreeable press release (the “Mutual Press Release”), announcing
certain terms of this Agreement, substantially in the form attached hereto as
Exhibit B. Prior to the issuance of the Mutual Press Release, neither the
Company nor the Stockholder shall issue any press release or make any public
announcement regarding this Agreement or take any action that would require
public disclosure thereof without the prior written consent of the other party.
During the Standstill Period, neither the Company nor the Stockholder or any of
its Affiliates or Associates shall make any public announcement or statement
that is inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the listing standards of any stock
exchange (and, in any event, each party will provide the other party, prior to
making any such public announcement or statement, a reasonable opportunity to
review and comment on such disclosure, to the extent reasonably practicable
under the circumstances, and each party will consider any comments from the
other in good faith) or with the prior written consent of the other party, and
otherwise in accordance with this Agreement.

 

10.                  SEC Filings / Notification. No later than two business days
following the execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the SEC reporting the entry into this Agreement and
appending or incorporating by reference this Agreement as an exhibit thereto.
The Company shall provide the Stockholder and its counsel a reasonable
opportunity to review and comment on the Form 8-K prior to such filing, which
comments shall be considered in good faith.

 

11.                  Specific Performance. Each of the Stockholder, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto may occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable in monetary damages. It is accordingly agreed that the Stockholder,
on the one hand, and the Company, on the other hand (the “Moving

 

15

--------------------------------------------------------------------------------


 

Party”), shall each be entitled to seek specific enforcement of, and injunctive
or other equitable relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity.

 

12.                  Notice. Any notices, consents, determinations, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated) or (iv) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Harte Hanks, Inc.

9601 McAllister Freeway

Suite 610

San Antonio, TX 78216

Attention: Robert L. R. Munden, EVP, General Counsel & Secretary

Facsimile No.: (210) 829-9403

Telephone No.: (210) 829-9120

Email: Robert.Munden@hartehanks.com

 

With copies (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Richard B. Aldridge and Justin W. Chairman

Facsimile No.: (215) 963-5001

Telephone No.: (215) 963-5000

Email: richard.aldridge@morganlewis.com;

justin.chairman@morganlewis.com

 

16

--------------------------------------------------------------------------------


 

If to the Stockholder:

 

Sidus Investment Management, LLC

767 Third Avenue, 15th Floor

New York, New York 10017

Attention: Alfred V. Tobia, Jr.

Facsimile No.: (212) 751-6647

Telephone No.: (212) 751-6132

Email: atobia@sidusfunds.com

 

With copies (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky, Esq.

Meagan Reda, Esq.

Facsimile No.: (212) 451-2222

Telephone No.: (212) 451-2300

E-mail: swolosky@olshanlaw.com

mreda@olshanlaw.com

 

13.                  Governing Law. This Agreement shall be governed in all
respects, including validity, interpretation, and effect, by, and construed in
accordance with, the laws of the State of Delaware executed and to be performed
wholly within the State of Delaware, without giving effect to the choice of law
or conflict of law principles thereof or of any other jurisdiction to the extent
that such principles would require or permit the application of the laws of
another jurisdiction.

 

14.                  Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not bring
any action relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the federal or state courts of the State of
Delaware, and each of the parties irrevocably waives the right to trial by jury,
(c) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms by way of equitable relief, and
(d) irrevocably consents to service of process by first class certified mail,
return receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. Each of
the parties hereto irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action, suit or other
legal proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such

 

17

--------------------------------------------------------------------------------


 

courts (whether through service of notice, attachment before judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) such action,
suit or other legal proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such action, suit or other legal proceeding is improper
or (iii) this agreement, or the subject matter hereof, may not be enforced in or
by such court.

 

15.                  Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15.

 

16.                  Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties with regard to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings and representations, whether oral or written, of the parties with
respect to the subject matter hereof. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings, oral or
written, between the parties other than those expressly set forth herein.

 

17.                  Headings. The section headings contained in this Agreement
are for reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

18.                  Waiver. No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.

 

19.                  Remedies. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or equity.

 

20.                  Receipt of Adequate Information; No Reliance;
Representation by Counsel. Each party acknowledges that it has received adequate
information to enter into this Agreement, that it has had adequate opportunity
to make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of this Agreement

 

18

--------------------------------------------------------------------------------


 

prior to the execution hereof, and that it has not relied on any promise,
representation or warranty, express or implied not contained in this Agreement.
Each of the parties hereto acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
independent counsel. Each party cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation. Further, any rule of law or any legal decision that
would provide any party with a defense to the enforcement of the terms of this
Agreement against such party shall have no application and is expressly waived.
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the parties.

 

21.                  Construction. When a reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. The term “business days” shall have the
meaning given to it by the applicable rules of the SEC.

 

22.                  Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable. The parties further agree to replace such invalid or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the purposes of such invalid or
unenforceable provision.

 

23.                  Amendment. This Agreement may be modified, amended or
otherwise changed only in a writing signed by all of the parties hereto, or
their respective successors or assigns.

 

19

--------------------------------------------------------------------------------


 

24.                  Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon and be enforceable by the parties hereto and the
respective successors, heirs, executors, legal representatives and permitted
assigns of the parties, and inure to the benefit of any successor, heir,
executor, legal representative or permitted assign of any of the parties;
provided, however, that no party may assign this Agreement or any rights or
obligations hereunder without, with respect to the Stockholder, the express
prior written consent of the Company (with such consent specifically authorized
in a written resolution adopted and approved by a majority of the Board), and
with respect to the Company, the prior written consent of the Stockholder.

 

25.                  No Third-Party Beneficiaries. The representations,
warranties and agreements of the parties contained herein are intended solely
for the benefit of the party to whom such representations, warranties or
agreements are made, and shall confer no rights, benefits, remedies,
obligations, or liabilities hereunder, whether legal or equitable, in any other
person or entity, and no other person or entity shall be entitled to rely
thereon.

 

26.                  Counterparts; Facsimile / PDF Signatures. This Agreement
and any amendments hereto may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

HARTE HANKS, INC.

 

 

 

 

 

By:

/s/ Robert L. R. Munden

 

Name: Robert L. R. Munden

 

Title: EVP, CFO & General Counsel

 

 

 

 

 

 

 

SIDUS INVESTMENT PARTNERS, L.P.

 

By: Sidus Advisors, LLC

 

its General Partner

 

 

 

 

 

 

 

By: 

/s/ Alfred V. Tobia, Jr.

 

Name: Alfred V. Tobia, Jr.

 

Title: Managing Member

 

 

 

 

 

 

 

SIDUS INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By: 

/s/ Alfred V. Tobia, Jr.

 

Name: Alfred V. Tobia, Jr.

 

Title: Managing Member

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------


 

 

SIDUS DOUBLE ALPHA FUND, L.P.

 

By: Sidus Advisors, LLC

 

its General Partner

 

 

 

 

 

By:

/s/ Alfred V. Tobia, Jr.

 

Name: Alfred V. Tobia, Jr.

 

Title: Managing Member

 

 

 

 

 

SIDUS DOUBLE ALPHA FUND, LTD.

 

By: Sidus Investment Management, LLC

 

its Investment Manager

 

 

 

 

 

By:

/s/ Alfred V. Tobia, Jr.

 

Name: Alfred V. Tobia, Jr.

 

Title: Managing Member

 

 

 

 

 

SIDUS ADVISORS, LLC

 

 

 

 

 

By:

/s/ Alfred V. Tobia, Jr.

 

Name: Alfred V. Tobia, Jr.

 

Title: Managing Member

 

 

 

 

 

/s/ Michael J. Barone

 

Michael J. Barone

 

 

 

 

 

/s/ Alfred V. Tobia, Jr.

 

Alfred V. Tobia, Jr.

 

[Signature Page to Cooperation Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCKHOLDER AFFILIATES AND ASSOCIATES

 

stockholder

 

Shares of Common
Stock
Beneficially Owned

 

Sidus Investment Partners, L.P.

 

255,552

 

Sidus Investment Management, LLC

 

1,550,000

 

Sidus Double Alpha Fund, L.P.

 

652,447

 

Sidus Double Alpha Fund, Ltd.

 

315,309

 

Sidus Advisors, LLC

 

907,999

 

Michael J. Barone

 

1,550,000

 

Alfred V. Tobia, Jr.

 

1,550,000

 

 

 

 

 

Aggregate total beneficially owned by the Stockholder:

 

1,550,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PRESS RELEASE

 

 

(see attached)

 

--------------------------------------------------------------------------------